Case: 14-14425     Date Filed: 07/28/2015   Page: 1 of 4


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14425
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 5:13-cv-00338-RS-CJK



PATTI RISTER,

                                                                 Plaintiff-Appellant,

                                       versus

LARRY MEESE,
in his official capacity as Chief Executive
Officer of Jackson Hospital,
AMANDA TRIANO,
individually,
BROOKE DONALDSON,
individually,
ROBIN CATT,
individually and in her supervisory
capacity,

                                                             Defendants-Appellees,

DENEA STEPHENS,
individually, et al.,

                                                                         Defendants.
              Case: 14-14425      Date Filed: 07/28/2015   Page: 2 of 4


                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (July 28, 2015)

Before ED CARNES, Chief Judge, JORDAN, and JULIE CARNES, Circuit
Judges.

PER CURIAM:

      Patti Rister, a Licensed Practical Nurse formerly employed by Jackson

Hospital, appeals the district court’s grant of summary judgment in favor of the

defendants on her First Amendment retaliation claim filed under 42 U.S.C. § 1983.

Rister challenges the district court’s ruling that the speech in question was made in

her capacity as a public employee on a matter of private concern and therefore not

entitled to First Amendment protection.

      The state may not fire an employee in retaliation for speech protected by the

First Amendment, but an employee’s right to free speech is not absolute. Bryson

v. City of Waycross, 888 F.2d 1562, 1565 (11th Cir. 1989). To qualify for First

Amendment protection, the employee has the burden of showing that she “(1)

spoke[] as a citizen and (2) addressed matters of public concern.” Boyce v.

Andrew, 510 F.3d 1333, 1341 (11th Cir. 2007); see also Maples v. Martin, 858
F.2d 1546, 1552 n.9 (11th Cir. 1988). “[W]hen public employees make statements

pursuant to their official duties, the employees are not speaking as citizens for First


                                           2
               Case: 14-14425     Date Filed: 07/28/2015   Page: 3 of 4


Amendment purposes, and the Constitution does not insulate their communications

from employer discipline.” Garcetti v. Ceballos, 547 U.S. 410, 421, 126 S. Ct.
1951, 1960 (2006). We use the “content, form, and context of a given statement,

as revealed by the whole record” to determine whether an employee’s speech

addresses a matter of public concern or merely a private concern. Boyce, 510 F.3d

at 1343 (quoting Connick v. Myers, 461 U.S. 138, 147–48, 103 S. Ct. 1684, 1690

(1983)).

      The speech at issue in this case was Rister’s refusal to enforce a new

hospital visitation policy. That policy increased visitation hours but required

nurses, including Rister, to enforce a two-visitor-per-room limit. During an

October 2012 conversation with a supervisor that took place while Rister was on

duty and at the nurses’ station, Rister said that regardless of the new policy, she

“would not ask visitors to leave a patient’s room, even if there were 500 people in

the room.” Later, after the hospital’s Director of Nursing confronted her about her

refusal to enforce the policy, Rister repeated that she would not enforce it. The

Director of Nursing terminated her employment based on that refusal and other

disciplinary incidents not at issue here.

      Rister’s statements were made while she was in her nurse’s uniform, at

work, and speaking to a supervisor, and they concerned a hospital regulation she

was required to follow and refused to follow. They were not statements of a


                                            3
                 Case: 14-14425      Date Filed: 07/28/2015    Page: 4 of 4


private citizen on a matter of public concern, but statements of a state employee

about her personal disagreement with a specific policy she did not want to enforce.

Rister attempts to recast her refusal to follow and enforce hospital policies as

protected speech by claiming that other nurses and the public were concerned

about the new visitation policy. She cannot. See Boyce, 510 F.3d at 1344 (noting

that an employee cannot “transform a personal grievance into a matter of public

concern by invoking a supposed popular interest in the way public institutions are

run.”). Rister’s statements focused on her private disagreement with a hospital

policy and her private refusal to enforce that policy. Summary judgment in favor

of the defendants was appropriate.

      AFFIRMED. 1




      1
          Appellees’ motion to file a supplemental appendix out of time is GRANTED.

                                              4